     Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA                      ^Cfi9 MtJ 3n
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA                                                   ^0-         UF

V.                                                  CR 418-260


DARREN DRIGGERS


                               PLEA AGREEMENT


       Defendant, Darren Driggers, represented by his counsel Richard Darden, Esq.,

and the United States of America, represented by Assistant United States Attorneys

Greg Gilluly and Frank Pennington, have reached a plea agreement in this case. The

terms and conditions of that agreement are as follows.

1.     Guilty Plea


      Defendant agrees to plead guilty to a Conspiracy to Possess with Intent to

Distribute and to Distribute a Quantity of Methamphetamine, a lesser-included

offense contained within Count One ofthe Indictment; and to Possession of a Firearm

by a Convicted Felon, as charged in Count Eighteen of the Indictment.

2.    Elements and Factual Basis

      The elements necessary to prove the lesser-included offense of Count One are

as follows:

      FIRST:         That two or more people in some way agreed to try to accomplish
                     a shared and unlawful plan to possess a quantity of
                     methamphetamine;

      SECOND:        That the defendant knew the unlawful purpose of the plan and
                     willfully joined in it; and
     Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 2 of 13




      THIRD:        That the object ofthe unlawful plan was to possess with the intent
                    to distribute and to distribute a quantity of methamphetamine.

       Count Eighteen, 18 U.S.C. § 922(g)(1):

      FIRST:        The defendant knowingly possessed a firearm in or affecting
                    interstate or foreign commerce; and

      SECOND: before possession the firearm, the Defendant had been convicted
                    of a felony- a crime punishable by imprisonment for more than
                    one year.


      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

      Beginning on a date at least as early as 2015 up to November 8, 2018,in Bryan,

Chatham, Effingham, Emmanuel, Evans and Tattnall Counties within the Southern

District and elsewhere, the defendant, Darren Driggers. aided and abetted by others

known and unknown, with some joining the conspiracy earlier and others joining

later, did knowingly and intentionally combine, conspire, confederate and agree with

others, known and unknown, to possess with intent to distribute and to distribute a

quantity of methamphetamine, a controlled substances, in violation of Title 21,

United States Code, Section 846. The defendant does not dispute the manner and

means of the conspiracy. The defendant, as a convicted felon and drug user, did also

possess at least one firearm that had traveled in interstate commerce, in violation of

Title 18, United States Code, Section 922(g).

3.    Possible Sentence

       Defendant's guilty plea to the lesser-included offense of Count One will subject

him to the following maximum possible sentence:

      -Not more than 20 years of incarceration;
     Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 3 of 13




      -Not more than a $1,000,000 fine;

      -Not less than 3 years of supervised release, up to life; and

      -a mandatory $100 special assessment.

Defendant's Potential Punishment for Count Eighteen is;

      -Not more than 10 years of incarceration;

      •Not more than a $250,000 fine;

      -Not more than 3 years of supervised release; and

      -$100 mandatory special assessment.

However,if the defendant has 3 prior convictions for crimes of violence and/or serious

drug offenses, as defined in Title 18, United States Code, Section 924(e), then:

      -Not less than 15 years ofincarceration up to life;

      -Not more than a $250,000 fine;

       -Not more than 5 years of supervised release; and

       ■$100 mandatory special assessment.

4.     No Promised Sentence

       No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant wiU not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.
     Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 4 of 13




5.      Court's Use of GuideKnes


        The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense and to consider that

range, possible departures under the Sentencing Guidelines, and other sentencii^

factors \mder 18 U.S.C. § 3553(a), in determining his sentence. The Sentencir^

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest. The Sentencing Guidehnes are based on all of

Defendant's relevant conduct, pursuant to U.S.S.G. § 1B1.3, not just the facts

underlying the particular Count to which Defendant is pleading guilty.

6.      Agreements Regarding Sentencing Guidelines

        a.    Acceptance of Resoonsibilitv

        The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3El.l(a)of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibility, the government will

move for an additional one-level reduction in offense level pursuant to Section

3El.l(b) based on Defendant's timely notification of his intention to enter a guilty

plea.

        b.    Use of Information

        The government is fi:^e to provide full and accurate information to the Court

and U.S.Probation Office for use in calculating the applicable Sentencing Guidelines
     Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 5 of 13




range.        Any incriminating information provided by the defendant during his

cooperation will not be used in determining the applicable Guidelines range,

pursuant to U.S.S.G. § 1B1.8.

7.     Dismissal of Other Counts

      At sentencing, the government will move to dismiss any other Counts of the

Indictment that remain pending against Defendant.

8.    21 U.S.C. S 851 Enhancement

       The government agrees not to file a Title 21, Section 851,enhancement against

the defendant. If filed, the government will dismiss at sentencing.

9.       Cooneration


         a.      Complete and Truthful Cooperation Required

       Defendant must provide fuU, complete, candid, and truthful cooperation in the

investigation and prosecution of the offenses charged in his Indictment and any

related offenses. Defendant shall fully and truthfully disclose his knowledge of those

offenses and shall fully and truthfully answer any question put to him by law

enforcement officers about those offenses.


       This agreement does not require Defendant to "make a case" against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.
      Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 6 of 13




        b.   Motion for Reduction in Sentence Based on Cooperation

       The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G.§ 5K1.1 or Fed.

R. Crim. P. 35 and thereby warrants the filing of a motion for downward departure

or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent, Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.


10.    Financial Obligations and Agreements

       a.    Special Assessment

       Defendant agrees to pay a special assessment in the amount of $100 (per

count), payable to the Clerk of the United States District Court, which shall be due

immediately at the time of sentencing.

        b.   Required Financial Disclosures

       By the date that Defendant enters a guilty plea. Defendant shall complete a

financial disclosure form listing all his assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.

Defendant shall sign the financial disclosing form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents of those reports

with the Court and the United States Probation Office. Defendant also authorizes
    Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 7 of 13




the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.

        c.    Financial Examination

        Defendant will submit to an examination under oath on the issue of his

financial disclosxures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        d.    No Transfer of Assets

        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations

created by this Agreement or that may be imposed upon him by the Court at

sentencing. Defendant promises that he will make no such transfers in the future.

        e.    Material Change in Circumstances

        Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

        f.    Enforcement

        Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the

financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obligations imposed by thejudgment of the
      Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 8 of 13




Court in this case will be placed on the Treasury Offset Program so that any federal

payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.

       g.    Forfeiture and Abandonment of Property

       The defendant agrees to forfeit and abandon any property that was seized

during this investigation, including the firearms listed in the indictment.

11.     Waivers


       a.    Waiver of Appeal

       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground {including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may

file a direct appeal of his sentence if(1)the court enters a sentence above the statutory

maximum,(2) the court enters a sentence above the advisory Sentencing Guidelines

range found to apply by the court at sentencing: or (3) the Government appeals the

sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his

attorney not to file an appeal.

       b.    Waiver of Collateral Attack

       Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.



                                           8
      Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 9 of 13




       c.     FOIA and Privacy Act Waiver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.

        d.    Fed. R. Crim P 11(f) and Fed. R. Evid. 410 Waiver


       Rule 11(f) of the Federal Rules of Criminal Procedxire and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant dtiring the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

12.     Defendant's Rights

        Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.
      Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 10 of 13




13.     Satisfaction with Counsel

        Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant beUeves that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work
performed by his attorney.

14.     Breach of Plea Agreement

        Defendant breaches this agreement if, prior to sentencing in his case, he fails

to comply with any of the terms of this agreement, withdraws or attempts to

withdraw his guilty plea, refuses to accept responsibility for his criminal conduct,

obstructs justice,tampers with witnesses or evidence,or commits any new crimes. If
Defendant breaches the plea agreement, the government is released from any

agreement herein regarding the calculation of the advisory Sentencing Guidelines or
the appropriate sentence. Additionally, such a breach by the defendant will be a
breach of his cooperation agreement, thereby allowing the government to use all
otherwise proffer-protected information at sentencing. In addition, the government

may (1) declare the plea agreement null and void,(2)reinstate any counts that may
have been dismissed pursuant to the plea agreement, and/or (3) file new charges
against Defendant that might otherwise be barred by this plea agreement. Defendant
waives any statute-of-limitations or speedy trial defense to prosecutions reinstated
or commenced under this paragraph.

15.      Entire Agreement




                                           10
   Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 11 of 13




     This agreement contains the entire agreement between the government and

Defendant.




                        Signatures on following page




                                     11
   Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 12 of 13




                                 BOBBY L. CHRISTINE
                                 UNITED STATES ATTORNEY




ir^fi
                                 Brian T. Rafferty
                                 New York Bar No. 2809440
                                     'Criminal Division



Date                             E. Greg Gilluly, Jr.
                                 TN Bar No. 019397
                                 Assistant United^tates Attorney


                                 Ftauk 17enm
                                 AssistaAt U:    d States Attorney




                       Signatures on following page




                                    12
   Case 4:18-cr-00260-RSB-CLR Document 430 Filed 01/30/19 Page 13 of 13




       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.



 1-2^11
Date                                    Darr^ Drigge

       I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an

informed, intelligent, and voluntary one.



/'l-if
Date                                    Richard M.Darden
                                        Defendant's Attorney




                                            13
